Citation Nr: 9909464	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  95-33 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for dermatographism, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Ferris, Associate Counsel




INTRODUCTION

The veteran had active service from July 1959 to July 1961 
and from September 1968 to September 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1994 rating determination by 
the Department of Veterans Affairs (VA) Regional Office (RO), 
located in Waco, Texas.


FINDING OF FACT

The veteran's service-connected dermatographism is currently 
manifested by complaints of intermittent, recurrent 
"hives", which have not been identified on recent physical 
examination.  The veteran is currently taking Atarax (r), which 
he has indicated generally controls his service connected 
dermatographism.


CONCLUSION OF LAW

The veteran's service-connected dermatographism is no more 
than 10 percent disabling according to the schedular 
criteria.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.20, 4.118, Diagnostic Code 7806 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that, in general, an allegation of increased 
disability is sufficient to establish as well-grounded a 
claim for an increased rating.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  The Board is also satisfied that all 
relevant facts have been properly developed with respect to 
the disability at issue and that no further assistance to the 
veteran is required in order to comply with the VA's duty to 
assist mandated by 38 U.S.C.A. § 5107(a). 

Relevant law and regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991);  38 
C.F.R. §§ 3.321(a),  4.1 (1998).  Separate diagnostic codes 
identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The requirements set forth in these regulations for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report, 
and to enable the VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath, 1 Vet. App. at 593-94.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994);  38 C.F.R. § 4.2 (1998).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the United States Court of Veterans Appeals stated 
that "a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Pertinent background

The veteran was granted service connection for 
dermatographism in an October 1977 rating decision in which 
the RO found him to be zero percent disabled.  His claim for 
an increased rating was denied in a November 1994 rating 
decision.  The veteran's disability rating was increased to 
10 percent in a January 1997 rating decision.  

During a December 1991 VA dermatology examination, the 
veteran stated that he had intermittent attacks of urticaria 
of unknown etiology, which he sometimes associated with 
shortness of breath or an inability to draw his breath.  The 
physical examination did not reveal the presence of 
urticaria.  However, there was a suggestion of 
dermatographism.  The diagnoses were possible angioneurotic 
edema of the throat, urticaria and dermatographism, which 
were present on an intermittent basis.

The veteran underwent a VA general medical examination in 
April 1992.  He reported that he was not taking any 
medication at that time.  The examination made no mention of 
a skin disorder.  However, during a VA post traumatic stress 
disorder examination, conducted on the same day, the veteran 
reported that he has had a rash since the 1970's which caused 
his eyes to swell and his throat to close.  He described the 
rash as "hives" and reported that he was prescribed Atarax 
(r) for this disorder.

In November 1996, the veteran underwent a VA skin 
examination.  He gave a history of recurrent chronic 
urticaria with unknown etiology.  The veteran reported that 
Atarax (r) seemed to control the disorder.  Physical 
examination did not reveal any skin lesions.  The examiner 
noted that the condition was intermittent and controlled by 
medication.

In a letter dated in January 1998, the veteran's 
representative indicated that the veteran had been receiving 
treatment at the Fort Worth Outpatient Treatment Clinic, 
Audie Murphy Clinic and the Dallas Outpatient Clinic.  The RO 
attempted to locate any records of treatment for 
dermatographism from these facilities.  The only record which 
referenced a skin disorder was from the Dallas Outpatient 
Clinic dated in February 1998.  The record indicates that the 
veteran was prescribed Atarax (r) for rash-hives.

Analysis

The veteran's service-connected dermatographism is rated by 
analogy to eczema.  38 C.F.R. § 4.20 (1998).  By rating 
decision of January 1997, the veteran's dermatitis was 
assigned a 10 percent rating.  Such rating is assigned in 
cases involving exfoliation, exudation or itching, if an 
exposed surface or extensive area is involved.  38 C.F.R. § 
4.118, Diagnostic Code 7806 (1998).

In order for the veteran to be considered for an increased 
rating of 30 percent for dermatographism by analogy to 
eczema, he would have to have evidence of constant exudation 
or itching, extensive lesions, or marked disfigurement.  
There is, however, no evidence of record which suggests that 
the veteran had or has constant exudation or itching, 
extensive lesions, or marked disfigurement.  In fact, the 
last evidence of an active skin disorder was noted in 
December 1991.  Even then, no exudation, itching, lesions or 
disfigurement was noted.  

The Board has no reason to doubt the veteran's statements to 
the effect that he has occasional episodes of hives and that 
his service-connected disability is controlled by 
prescription medications.  Such manifestations of the 
service-connected disability are consistent with a 10 percent 
disability rating under the relevant rating criteria.

In light of the foregoing, the Board finds that a 
preponderance of the evidence is against the veteran's claim 
for an increased rating for dermatographism.  The criteria 
for a 30 percent rating pursuant to Diagnostic Code 7806 has 
therefore not been met.  Therefore, an increased rating is 
not warranted.


ORDER

An increased rating for dermatographism is denied.



		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



  As discussed below, the veteran's service-connected disability is intermittent in nature.  The Board 
recognizes that, with regard to medical examinations for disorders with fluctuating periods of outbreak and 
remission, an adequate medical examination requires discussion of the relative stage of symptomatology 
observed.  See Ardison v. Brown, 6 Vet. App. 405 (1994).  In this case, the sporadic and fleeting nature of the 
veteran's outbreaks of hives are such that scheduling a VA examination while the disease was in an active 
phase would be a virtually impossible task. 

- 6 -


